Citation Nr: 0124997	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for burns 
to the face and eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from September 1942 to October 
1945 and from October 1947 to October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which determined that new and material evidence had 
not been received to reopen a claim for service connection 
for burns of the face and eyes.


FINDINGS OF FACT

1.  In an unappealed decision dated in January 1998, the RO 
determined that service connection was not warranted for 
burns of the face and eyes.

2.  The evidence received since the January 1998 decision is 
cumulative or redundant of the evidence previously of record 
and/or is not so significant by itself or in the context of 
the evidence previously of record that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen he veteran's claim for 
service connection for burns of the face and eyes has not 
been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran claimed entitlement to service connection for 
burns to the face and eyes in February 1996.  In a statement 
in support of his claim, he indicated that he had received 
severe radiation burns in both eyes from welding at night 
during service.  He stated that he was rendered totally blind 
for approximately five days "on more than one occasion."  
He also stated that he had small particles of metal removed 
from his eyes after using a grinding wheel and chipping flux 
after welding.  He maintained that he had suffered radiation 
burns over his face from welding without a welding hood 
during service.

The veteran's claim for service connection for burns of the 
face and eyes was denied in January 1998 because there was no 
competent evidence indicating that the veteran's claimed 
burns to his face and eyes were related to service.  Medical 
records associated with the claims folder at that time, to 
include service medical records and records of post-service 
treatment, made no reference to burns to the veteran's face 
or eyes or residuals associated with in-service burns.  The 
RO properly advised the veteran as to the January 1998 
decision; he did not appeal.

In June 2000, the veteran submitted a request to reopen his 
claim for burns to his face and eyes from welding during his 
active service.  In response, the RO wrote to the veteran in 
July 2000 with information pertaining to the evidence 
necessary to substantiate his claim.  In March 2001, the RO 
forwarded a letter to the veteran concerning a change in law 
and again instructing him on the evidence required.  

In April 2001, the RO received a statement from the veteran 
describing how he received his claimed injuries.  He stated 
that his duties during service included the building and 
maintenance of submarine and torpedo nets, indicated that 
maintenance consisted mainly of welding, and that at times he 
did not wear a welding helmet.  He stated that on more than 
one occasion, he was rendered temporarily blind.  With regard 
to the burns to his face, he indicated that at times he was 
required to wear goggles in lieu of a welding helmet, and 
would thus receive burns to his face.

By a letter of May 2001, the RO informed the veteran that new 
and material evidence had not been received to reopen his 
claim.  A June 2001 statement of the case related that the 
April 2001 statement submitted by the veteran reasserted 
contentions already made, and that there was still no 
evidence of injury in service. 

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that during the pendency of the appellant's 
appeal, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
liberalizing provisions of the VCAA are applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The amended regulations also establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  Other than the above-cited 
provisions, the regulations implementing the VCAA are 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received in June 2000, long before that date.

The Board notes that regulations implementing the VCAA are 
applicable to this veteran, he is not prejudiced by the 
Board's consideration of his claim pursuant to such new 
legislation insofar as VA has already met all obligations to 
the veteran under the new law.  Specifically, the record 
reflects that the veteran has been informed of the 
requirements for reopening his claim, and of the promulgation 
of the VCAA.  The RO has informed the veteran by letters and 
the statement of the case issued in June 2001 of the evidence 
needed to substantiate the claim and has also advised the 
veteran of the evidence considered in connection with such 
claim and the basis for the denial.  The veteran was afforded 
a time period in which to provide additional evidence or 
information; he has not submitted additional evidence.  In 
sum, there is no further action which should be undertaken to 
comply with the provisions of the VCAA and its implementing 
regulations.

III.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, at 284 (1996).  Lay assertions of 
medical causation cannot serve as a predicate to reopen a 
claim.  Moray v. Brown, 5 Vet. App. 211, at 214 (1993).

The RO denied the veteran's claim in 1998 because there was 
no competent evidence indicating that the claimed burn 
injuries and disabling residuals thereof were related to 
service.  As he did not appeal, that decision became final.  
See 38 C.F.R. §§ 20.200, 20.202, 20.1103 (2001).  

The only evidence received since the RO's January 1998 denial 
of the veteran's service connection claim consists of a 
statement from the veteran dated in April 2001.  While this 
statement provides details about the veteran's work during 
service, the contentions made are essentially the same as 
those set forth in the veteran's February 1996 statement 
concerning claimed burns to his face and eyes.  The veteran's 
statement does not tend to show that he received burns to the 
face and eyes during military service resulting in current 
disability, nor is he competent to establish either the 
existence or etiologic cause of current disability.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Rather, such is merely 
duplicative of evidence already of record and considered by 
the RO in its January 1998 denial of the veteran's service 
connection claim.

In the absence of receipt of any new evidence material to the 
questions of whether the veteran incurred burns to the face 
and/or eyes during active service, and whether such resulted 
in current disability, the January 1998 decision remains 
final and the claim of entitlement to service connection for 
burns to the face and eyes is not now reopened.  38 C.F.R. 
§ 3.156(a).



ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim for service connection for burns 
to the face and eyes is denied.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 

